Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 1 of 15 PageID #: 340




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND


      ALLEN J. HANSON, pro se,
          Plaintiff

      v.                                                        C.A. No. 1:17-cv-00598-WES-PAS

      STATE OF RHODE ISLAND, DEPARTMENT
      OF CORRECTIONS; and, CORRECTIONAL
      OFFICER PANERELLO, in their official                             JURY TRIAL DEMANDED
      capacity,
             Defendants



            MEMORANDUM OF LAW IN SUPPORT OF STATE'S MOTION TO DISMISS
                    PLAINTIFF’S AMENDED COMPLAINT (ECF 61)

              NOW COME Defendants the State of Rhode Island, Department of Corrections

  (“RIDOC”) and Correctional Officer Panerello, in her official capacity only (“Officer Panerello”)

  (“collectively, the “State” or “State Defendants”) and hereby submits this Memorandum of Law

  in Support of the State’s Motion to Dismiss Second Amended Complaint (ECF 61), of Plaintiff

  Allen J. Hanson (“Plaintiff” or “Hanson”), in the above-captioned civil action, pursuant to Rules

  12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.



                                          FACTS AND TRAVEL

  A. THE COMPLAINT

           Plaintiff is an inmate presently incarcerated at the Adult Corrections Institute ("ACI") and

  housed in the maximum-security facility, in Cranston, Rhode Island.1 At the time Plaintiff filed


  1
    On June 11, 2019, during the pendency of this litigation, Plaintiff entered a plea of nolo
  contendere in Rhode Island Superior Court to involuntary manslaughter and was sentenced to
  thirty (30) years, with twenty-six (26) years to serve at the Adult Corrections Institute for the


                                                      1
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 2 of 15 PageID #: 341




  the Complaint, ECF 1, on or about December 27, 2017, Plaintiff was a pretrial detainee and housed

  at the Intake Service Center ("ISC") in Cranston, Rhode Island. The Complaint names RIDOC,

  Correctional Officer Panerello (hereinafter "CO Panerello") and Correctional Officer Grady

  (hereinafter "CO Grady") as Defendants2 and lists 42 U.S.C. § 1983 as the basis for jurisdiction.

  See ECF 1, at ¶ II.

  B. PLAINTIFF’S FIRST AND SECOND MOTIONS TO AMEND THE COMPLAINT

         Shortly after filing the Complaint, but before serving RIDOC, Plaintiff filed a motion, that

  inter alia, requested leave to Amend the Complaint to add RIDOC, “911”, and the “East

  Providence Police” as defendants, see ECF 7. The Court denied Plaintiff’s motion as moot and

  directed that in the event Plaintiff files an amended complaint “that adds new defendants, Plaintiff

  must include a completed summons for each of them” and cautioned Plaintiff that “an amended

  complaint is subject to screening pursuant to 28 U.S.C. § 1915A.” See Feb. 21, 2018 Text Order.

  Shortly thereafter, before serving RIDOC, Plaintiff filed a Second Motion to Amend the

  Complaint, naming RIDOC as the only defendant, which the Court ultimately denied on April 6,

  2018. See ECF 9; see also Apr. 6, 2018 Text Order. In denying Plaintiff’s Second Motion to

  Amend, the Court stated the following:

         TEXT ORDER denying 9 Motion to Amend/Correct. Plaintiffs motion to amend is
         denied because it does not include an amended complaint constituting a single
         document setting out all claims and naming all defendants. However, Plaintiffs [sic]


  killing of Jennifer Silvia in May 2017. See State of Rhode Island v. Hanson, C.A. No. P1-2017-
  3327A (R.I. Super Ct. July 15, 2019) (Matos, J.). At present, Plaintiff is serving concurrent
  sentences for felony domestic assault and involuntary manslaughter.
  2
    On June 7, 2018, the Office of the Attorney General accepted service on behalf of the State of
  Rhode Island, Department of Corrections. ECF 13. While Plaintiff’s Complaint named Officers
  Panerello and Grady as defendants, Plaintiff did not direct service of process on either. Plaintiff
  subsequently sent an ex parte letter to the Court, stating that that he no longer wished to pursue
  claims against Officers Panerello and Grady. See ECF 7; ECF 8; see also Text Order, Apr. 6, 2018.



                                                   2
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 3 of 15 PageID #: 342




         note states that he now wishes to proceed only against DOC. RI DOC was already
         named as a defendant in his original complaint. Plaintiff does not need to amend to
         add RI DOC to his case. Therefore, the attempted amendment is unnecessary.
         However, Plaintiff is now past the 90 day period for serving the complaint pursuant
         to Fed. R. Civ. P. 4(m). In light of his pro se status, the time to serve the defendant
         with the summons and complaint is hereby extended to May 25, 2018. Although
         Plaintiff has already been sent the summonses and other materials for service of
         process, the Court directs the clerk to send them to him again. In order for the
         complaint to be timely served, Plaintiff is cautioned that he must PROMPTLY fill
         in the summons and return it to the clerk for delivery (with the original complaint)
         to the US Marshals Service for service. So Ordered by Magistrate Judge Patricia A.
         Sullivan on 4/6/2018. (Saucier, Martha) Modified on 4/6/2018 (Saucier, Martha).
         (Entered: 04/06/2018)

  See Text Order, Apr. 6, 2018 (emphasis added).

         After accepting service of the Complaint, RIDOC moved to dismiss the Complaint on June

  27, 2018. See ECF 15. The Court entered a Memorandum and Order on January 31, 2019, denying

  the Motion in part, as premature with respect to RIDOC's argument that Plaintiff failed to exhaust

  administrative remedies, and granting the Motion in part with respect to CO Panerello and CO

  Grady in their individual capacities. See Mem. and Order (ECF 24), at 3. RIDOC filed an Answer

  to the Complaint on February 14, 2019. See ECF 28.

  C. PLAINTIFF’S THIRD MOTION TO AMEND THE COMPLAINT

         On September 3, 2019, Plaintiff filed a Third Motion to Amend/Correct Complaint (ECF

  38). While RIDOC did not file an objection to Plaintiff’s Third Motion to Amend, the Court

  nevertheless denied Plaintiff’s Third Motion to Amend the Complaint. See Mem. and Order (ECF

  53). In its Memorandum and Order, the Court found that even in recognition of Plaintiff’s pro se

  status, “Plaintiff’s Motion [was] hopelessly deficient.” See Mem. and Order (ECF 53), at p. 1-2.

  The Court also found several more legal infirmities with Plaintiff’s claims against Officer

  Panerello, albeit in the context of whether the allegations presented extraordinary circumstances,

  Plaintiff’s Motion for Appointment of Counsel, that Plaintiff:




                                                   3
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 4 of 15 PageID #: 343




         For example, Plaintiff seeks damages arising from a single incident in May 2017
         when his ankle was [allegedly] bruised by a correctional officer who was trying to
         spread his legs for a search; even if the Court even if the Court assumes (as it must
         at this stage of the proceeding) that the officer’s conduct was inappropriate, it is
         difficult to posit that the incident, as Plaintiff describes it, rises to the level of an
         Eighth Amendment violation.

         …

         Plaintiff complains bitterly about being fined for tearing pages out of law books;
         however, the attachments to his pleading indicate that he received a due process
         hearing before being fined. And Plaintiff complains that he was denied access to
         grievance forms, yet he attaches grievance forms that he filled in and to which
         RIDOC responded.

  See Mem. and Order, ECF 53, at p. 5-6 (emphasis added).

  D. PLAINTIFF’S FOURTH MOTION TO AMEND THE COMPLAINT

         Plaintiff filed a Fourth Motion to Amend/Correct the Complaint on December 19, 2019,

  see ECF 59, seeking to renew Plaintiff’s claims that were dismissed as to Officer Panerello,

  pursuant to Plaintiff’s own representations to the Court, as well as the Court’s Order. See Mem.

  and Order (ECF 24), at 3. On January 10, 2020, the Court entered a Text Order granting Plaintiff’s

  Fourth Motion to Amend/Correct (ECF 59), noting that the Court was “[m]indful to Plaintiff’s pro

  se status” and that Plaintiff’s Proposed Amended Complaint sought to “add a new defendant (who

  was initially named but then dropped at Plaintiff’s request)” and directed the clerk to label and file

  the Plaintiff’s proposed amended complaint, ECF 59-2, as “the ‘Second Amended Complaint.’”

  See Jan. 10, 2020 Text Order.

  E. THE SECOND AMENDED COMPLAINT

         The Second Amended Complaint (ECF 61) was filed with the Court on January 10, 2020.

  The Second Amended Complaint names RIDOC and Officer Panerello as Defendants. The State

  accepted service of the Second Amended Complaint on February 10, 2020, with respect to “Officer

  Panerello in her official capacity only.” See Notice of Acceptance of Service (ECF 66).



                                                    4
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 5 of 15 PageID #: 344




                                       STANDARD OF REVIEW

          A motion to dismiss for failure to state a claim upon which relief may be granted is

  governed by Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007)). The pleadings need not contain “detailed factual allegations” but must provide “more

  than labels and conclusions, and a formulaic recitation of the elements of the cause of action will

  not do.” Twombly, 550 U.S. at 555.

          In considering a motion to dismiss a complaint, the Court "must construe the complaint in

  the light most favorable to the plaintiff, taking all well-pleaded facts as true, and giving the Plaintiff

  the benefit of all reasonable inferences.” Arruda v. Sears, Roebuck & Co., 310 F.3d 13 (1st Cir.

  2002). The court is not required to accept conclusions or interpretations of law unsupported by the

  facts alleged. Estate of Bennett v. Wainwright, 548 F.3d 155, 162 (1st Cir. 2008). Similarly,

  speculative labels are insufficient; a plaintiff must plead specific facts showing a legal right to

  relief. Twombly, 550 U.S. at 555. Accordingly, the Court ignores "statements in the complaint that

  simply offer legal labels and conclusions or merely rehash cause-of-action-elements." Schatz v.

  Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012). Generally, pro se plaintiffs'

  pleadings are held to less stringent standards than those of lawyers. Haines v. Kerner, 404 U.S.

  519, 520 (1972). However, the First Circuit has "required even pro se plaintiffs to plead specific

  facts backing up their claims of civil rights violations." Glaros v. Perse, 628 F.2d 679, 684 (1st

  Cir. 1980).

          For purposes of Rule 12(b)(6), while the court may draw upon experience and common




                                                      5
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 6 of 15 PageID #: 345




  sense, the court is limited to consider only those matters contained within the pleadings. Fed. R.

  Civ. P. 12(d). Matters contained within the pleadings include “facts extractable from

  documentation annexed to or incorporated by reference in the complaint and matters susceptible

  to judicial notice." Rederford v. US Airways, Inc., 589 F.3d 30, 35 (1st Cir. 2009) (citing Jorge v.

  Rumsfeld, 404 F.3d 556, 559 (1st Cir. 2005)). The reviewing court need not, however, consider

  new factual allegations set forth in the plaintiff's opposing memorandum because “[a]ssertions in

  an opposition to a motion [to dismiss] are not the equivalent of factual pleadings … and would

  deprive the defendant[ ] of clear notice of the allegations....” Emrit v. Universal Music Grp., Inc.,

  No. CA 13-181-ML, 2013 WL 3730423, at *1 (D.R.I. July 12, 2013) (quoting Steele v. Turner

  Broadcasting System, Inc., 607 F.Supp.2d 258, 263 (D.Mass.2009)); see also In re Loestrin 24 Fe

  Antitrust Litig., 814 F.3d 538, 549 (1st Cir. 2016) (dismissal under Rule 12(b)(6) is reviewed de

  novo). Courts have made narrow exceptions "for documents the authenticity of which are not

  disputed by the parties; for official public records; for documents central to plaintiffs' claim; or for

  documents sufficiently referred to in the complaint." Watterson, 987 F.2d at 3.



                                              ARGUMENT

  I.      THE SECOND AMENDED COMPLAINT FAILS TO STATE A CLAIM UPON
          WHICH RELIEF MAY BE GRANTED

          The Second Amended Complaint fails to state a claim upon which relief may be granted

  because fails to allege sufficient facts to ‘state a claim to relief that is plausible on its face.’” See

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007)). Furthermore, the monetary relief requested in the Second Amended Complaint is

  barred as a matter of law under Will v. Mich. Dep't of State Police. 491 U.S. 58, 71 (1989); see

  also Jones v. State of Rhode Island, 724 F. Supp. 25, 28 (1st Cir. 1989) (“[N]either the State of



                                                     6
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 7 of 15 PageID #: 346




  Rhode Island nor any of its officials acting in their official capacities, are ‘persons’ that can be

  held liable under § 1983.”). Additionally, the injunctive relief Plaintiff seeks is moot.

          While it is difficult to decipher, the Second Amended Complaint alleges three general

  protestations.3 First, Plaintiff alleges that “On 5-26-17 [Officer] Panerello attacked [Plaintiff]

  outside of the dining room” and purportedly kicked Plaintiff in his ankles “leaving bruising and

  physical and emotional pain”. See Second Amended Compl. (ECF 66), at 4. Second, Plaintiff

  alleges now that RIDOC “allowed [him] to suffer cruel and unusual punishment in suicide watch

  and segregation” but provides no facts whatsoever in support of this legal conclusion. See id.

  Lastly, Plaintiff claims that RIDOC fined Plaintiff $1,870 for destroying law books “and found

  [him] guilty without due process”. Id. at 5. Plaintiff’s requested relief consists of “make the prison

  allow grievance forms” and “fix the unsanitary suicide cell” and seeks $151,474, largely without

  explanation for the source of his alleged damages.

          A. Plaintiff’s request for monetary damages under 42 U.S.C. § 1983 is barred by Will
             v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)

          Plaintiff alleges that the Second Amended Complaint is brought pursuant to 42 U.S.C. §

  1983, for various constitutional violations. Plaintiff seeks monetary damages4 in the amount of

  approximately $151,474. See Second Amended Compl. (ECF 61) at 5. Irrespective, Plaintiff’s

  constitutional claims against RIDOC and Officer Panerello 5 fail as a matter of law, because they



  3
   For the sake of clarity, the State will refer herein to Plaintiff’s three protestations, respectively as
  Counts I, II, and III.
  4
    The Second Amended Complaint does not provide any facts or explanation with respect to the
  source of those alleged damages.
  5
   Plaintiff’s claims against Officer Panerello in her official capacity are the functional equivalent
  of a suit against the State. See Danny B. ex rel. Elliott v. Raimondo, 784 F.3d 825, 834 (1st Cir.
  2015) (acknowledging the unavailability of money damages against the State in a § 1983 class
  action against the Governor of Rhode Island and other official capacity-only state defendants).


                                                     7
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 8 of 15 PageID #: 347




  fall outside the ambit of § 1983. Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989) (holding

  that states are not “persons” within the meaning of § 1983).

         Section 1983 provides that:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to
         be subjected, any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an action at law, suit in
         equity, or other proper proceeding for redress, except that in any action brought
         against a judicial officer for an act or omission taken in such officer’s judicial
         capacity, injunctive relief shall not be granted unless a declaratory decree was
         violated or declaratory relief was unavailable.

  42 U.S.C. § 1983 (emphasis added). In Will v. Michigan, The Supreme Court solidified the

  principle that plaintiffs may not maintain § 1983 claims against a state, because “neither a State

  nor its officials acting in their official capacities are ‘persons’ under § 1983.” 491 U.S. at 71. In

  reaching its decision, the Court first noted that “‘in common usage, the term ‘person’ does not

  include the sovereign, [and] statutes employing the [word] are ordinarily construed to exclude it.’”

  Id. at 64 (citations omitted). Furthermore, the Court observed that the language of § 1983 “falls far

  short of satisfying the ordinary rule of statutory construction that if Congress intends to alter the

  ‘usual constitutional balance between the States and the Federal Government,’ it must make its

  intention to do so ‘unmistakably clear in the language of the statute.’” Id. at 65 (citations omitted).

  Finally, in attempting to decipher congressional intent as to the scope of § 1983, the Court

  concluded that Congress did not intend for § 1983 to provide a federal forum for litigants seeking

  a remedy against a State for alleged deprivations of civil liberties. Id. at 70–71. Likewise, in Jones

  v. State of Rhode Island, the First Circuit applied the Supreme Court's holding in Will v. Michigan,

  and held that “neither the State of Rhode Island nor any of its officials acting in their official

  capacities, are ‘persons’ that can be held liable under § 1983.” 724 F. Supp. 25, 28 (1st Cir. 1989);




                                                    8
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 9 of 15 PageID #: 348




  see also Danny B. ex rel. Elliott, 784 F.3d at 834.

         Plaintiff’s claims for monetary damages against RIDOC and Officer Panerello fail as a

  matter of law, because they fall outside the ambit of § 1983 and must be dismissed. See Will, 491

  U.S. at 71; see also Jones, 724 F. Supp. at 28. Therefore, the State respectfully requests this

  Honorable Court to dismiss the Second Amended Complaint.

         A. Plaintiff’s request for prospective injunctive relief is moot.

         Plaintiff seeks to enjoin RIDOC and “make the prison allow grivence [sic] forms” and to

  “fix the unsanitary suicide cell”. See Second Amended Compl. (ECF 61) at 5. Plaintiff’s claims

  here are moot and must be dismissed.

         First, with respect to Plaintiff’s claim for grievance forms, Plaintiff has no recognized

  federal or constitutional right to prison grievance forms. See 42 U.S.C. § 1997e(b) (“The failure

  of a State to adopt or adhere to an administrative grievance procedure shall not constitute the basis

  for an action under section 1997a or 1997c of this title.”); cf also Heon v. Vose, No. 97-2137 (1st

  Cir. Aug. 12, 1996) (Plaintiff has no claim for a “State created liberty interest enabling him to due

  process protection under the classification provision of state prison regulations….”); Paiva v.

  Rhode Island Department of Corrections, C.A. No. 1:17-mc-00014-JJM-LDA (D.R.I. filed Feb.

  24, 2017). Moreover, as the Court has correctly noted “Plaintiff complains that he was denied

  access to grievance forms, yet he attaches grievance forms6 that he filled in and to which RIDOC



  6
    RIDOC makes grievance forms available to all inmates. RIDOC respectfully requests the Court
  take judicial notice of the numerous grievance forms that Plaintiff attached and filed with the
  Court, as matters of public record. This Court may consider matters of public record, including
  documents from other court proceedings, without being required to convert a Motion to Dismiss
  into a Motion for Summary Judgment. See In Re Colonial Mortgage Bankers Corp., 324 F.3d 12,
  15 (1st Cir. 2003); see also Boateng v. InterAmerican University, Inc., 210 F.3d 56, 60 (1st Cir.
  2000). Additionally, “courts have made narrow exceptions for documents the authenticity of which
  are not disputed by the parties; for official public records; for documents central to plaintiff’s
  claim; or for documents sufficiently referred to in the complaint.” Watterson v. Page, 987 F.2d 1,


                                                   9
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 10 of 15 PageID #: 349




   responded.” See Mem. and Order (ECF 53), at 6. RIDOC utilizes an administrative grievance

   procedure and grievance forms are made readily available to all inmates. See RIDOC Policy 13.10-

   3 DOC, available at: https://tinyurl.com/uxehcun;7 see also 42 U.S.C. § 1997e(b). Specifically, the

   RIDOC grievance procedure provides that “[g]rievance Forms are available to all inmates and

   shall be readily accessible in the facility’s Law Library or from the Law Cart Clerks. Staff in charge

   of areas where Grievance Forms are kept shall ensure there are copies available to all inmates.”

   See RIDOC Policy 13.10-3 DOC.

           It is clear from the foregoing that Plaintiff’s claims with respect to grievance forms are

   moot. Therefore, the Second Amended Complaint should be dismissed.

           B. The Second Amended Complaint fails to assert sufficient facts to allege claims
              under 42 U.S.C. § 1983

           The Second Amended Complaint is extraordinarily similar to the original Complaint (ECF

   1) and suffers from even more of the same legal infirmities. This Court has already noted the

   deficiencies of Plaintiff’s legal claims when examining “the merits and complexity of Plaintiff’s

   non-Heck-barred claims”, albeit in the context of denying Plaintiff’s motion to appoint free legal

   counsel. See Mem. and Order (ECF 53). Nevertheless, RIDOC will address Plaintiff’s claims in

   turn.

                  1. Count I should be dismissed because the search by Officer Panerello does not
                     rise to the level of an Eighth Amendment violation.

           Just as the original Complaint, the Second Amended Complaint concerns an incident in




   3 (1st Cir. 1993); see also Cruz v. Melecio, 204 F.3d 14, 21 (1st Cir. 2000) (allows a court
   considering a Motion to Dismiss to consider “not only the complaint but also matters fairly
   incorporated within it and matters susceptible to judicial notice”).
   7
    RIDOC respectfully requests the Court take judicial notice of RIDOC Policy 13.10-3 DOC,
   which is a matter of public record.


                                                    10
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 11 of 15 PageID #: 350




   May 2017, when Officer Panerello conducted a search incident to a disciplinary infraction

   committed by Plaintiff and allegedly caused bruising on Plaintiff’s ankle when she tried to spread

   his legs to conduct the search. See Second Amended Compl. (ECF 66), at 4; see also ECF 53, at

   5. Even assuming Plaintiff’s allegation as true, Plaintiff fails to allege any facts that would

   overcome Officer Panerello’s qualified immunity.

           The doctrine of qualified immunity precludes suits for money damages against state officials

   “insofar as their conduct does not violate clearly established statutory or constitutional rights of which

   a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800 (1982). The First Circuit

   employs a two-step analysis to determine whether a plaintiff's claim may breach a public official's

   qualified immunity. Maldonado v. Fontanes, 568 F.3d 263, 269 (1st Cir. 2009) ("[W]e now adopt the

   Court's two-part test and abandon our previous usage of a three-step analysis."). Accordingly, when

   making an objective reasonableness determination, a court must decide: (1) whether the facts alleged

   or shown by the plaintiff make out a violation of a constitutional right; and (2) if so, whether the right

   was “clearly established” at the time of the defendant's alleged violation. Id. (citing Pearson v.

   Callahan, 555 U.S. 223 (2009)). The second step, in turn, has two aspects: (a) the first focusing on the

   clarity of the law at the time of the alleged civil rights violation and (b) the second focusing more

   concretely on the facts of the particular case and whether a reasonable defendant would have

   understood that this conduct violated the plaintiffs' constitutional rights. Id. (citing Anderson, 483 U.S.

   at 640). That is to say, "[t]he relevant, dispositive inquiry in determining whether a right is clearly

   established is whether it would be clear to a reasonable officer that his conduct was unlawful in the

   situation he confronted." Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 199 (2004)). In other words,

   an officer's claim of qualified immunity will be defeated if, “in light of pre-existing law” the

   unlawfulness of the officer's conduct was “apparent.” See Anderson v. Creighton, 483 U.S. 635, 640

   (1987); see also Bilida v. McCleod, 211 F.3d 166, 174 (1st Cir. 2000) (noting that qualified immunity



                                                       11
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 12 of 15 PageID #: 351




   leaves “ample room for mistaken judgments” and protects “all but the plainly incompetent or those

   who knowingly violate the law.”); DeAbadia v. Izquierdo Mova, 792 F.2d 1187, 1193 (1st Cir. 1986)

   ("Harlow demands not prescience, but subjective good faith.").

          Here, Plaintiff fails to satisfy the first requirement, because the Second Amended

   Complaint fails to allege an actual deprivation of Plaintiff’s Eighth Amendment rights, beyond

   just a conclusory allegation. See A.G. v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013) (noting that

   conclusory allegations in a complaint "need not be credited"). Plaintiff simply offers a conclusory

   allegation that “On 5-26-17 [Officer] Panerello attacked [Plaintiff] outside of the dining room”

   and purportedly kicked Plaintiff in his ankles “leaving bruising and physical and emotional pain”.

   See Second Amended Compl. (ECF 66), at 4. Such a conclusory allegation, which need not be

   credited, does not show Officer Panerello acted with "deliberate indifference to a substantial risk

   of serious harm" towards Plaintiff. See U.S. Const. Amend VIII; Farmer v. Brennan, 511 U.S.

   825, 833 (1994). Merely alleging that a lawful search caused a minor injury, without more, cannot

   rise to the level of an Eighth Amendment violation. See A.G. v. Elsevier, Inc., 732 F.3d 77, 80 (1st

   Cir. 2013). As the Court correctly noted previously, “Even if the Court assumes (at it must at this

   stage of the proceeding) that the officer’s conduct was inappropriate, it is difficult to posit that the

   incident, as Plaintiff describes it, rises to the level of an Eighth Amendment violation.” See Mem.

   and Order (ECF 53), at 5; see also Twombly, 550 U.S. at 555 (“The pleadings need not contain

   “detailed factual allegations” but must provide “more than labels and conclusions, and a formulaic

   recitation of the elements of the cause of action will not do.”). Because the Second Amended

   Complaint fails to state an Eighth Amendment claim that is plausible on its face, this Honorable

   Court should dismiss Count II. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                  2. Count II should be dismissed because Plaintiff fails to allege sufficient facts


                                                     12
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 13 of 15 PageID #: 352




                      to demonstrate an Eighth Amendment violation concerning the conditions in
                      disciplinary confinement.

          Plaintiff alleges that RIDOC “allowed [him] to suffer cruel and unusual punishment in

   suicide watch and segregation.”8 See Second Amended Compl. (ECF 61), at 4. However, Plaintiff

   provides no facts whatsoever in support of this conclusory allegation, which need not be taken as

   true. See A.G. v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013); see also Twombly, 550 U.S. at 555.

   Moreover, Plaintiff is not entitled to relief with respect to Count II, as discussed supra, in Section

   I(A). See Will, 491 U.S. at 71. Because the Second Amended Complaint fails to state an Eighth

   Amendment claim that is plausible on its face and Plaintiff is not entitled to relief, this Honorable

   Court should dismiss Count II. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                  3. Count III should be dismissed because Plaintiff fails to allege sufficient facts
                     to demonstrate a due process violation with respect to the disciplinary action
                     taken against Plaintiff for destroying law books

          Plaintiff fails to state a claim with respect to Count III, because it apparent from the face

   of the Second Amended Complaint—as well as multiple other documents filed by Plaintiff with

   this Court—that Plaintiff received due process prior to being fined for destruction of the law books.

   See Second Amended Compl. (ECF 61). As this Court correctly noted previously, “Plaintiff

   complains bitterly about being fined for tearing pages out of law books; however, the attachments

   to his pleading indicate that he received a due process hearing before being fined. Mem. and Order

   (ECF 53) (citing ECF Nos. 1-3, 1-4, 1-5, 1-8). RIDOC respectfully requests that this Court take

   judicial notice of these documents. See Cruz v. Melecio, 204 F.3d 14, 21 (1st Cir. 2000) (Rule 12




   8
     Notably, RIDOC does not place inmates in “segregation”. Rather, RIDOC employs multiple
   forms of restrictive housing, which are provide substantially different privileges to inmates
   compared to traditional “segregation”.


                                                    13
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 14 of 15 PageID #: 353




   (b)(6) allows a court considering a Motion to Dismiss to consider “not only the complaint but also

   matters fairly incorporated within it and matters susceptible to judicial notice”). Because the

   Second Amended Complaint fails to state a due process claim that is plausible on its face, this

   Honorable Court should dismiss Count III. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                           CONCLUSION

          WHEREFORE, the State respectfully requests this Honorable Court dismiss the Second

   Amended Complaint (ECF 61) with prejudice for the reasons set forth herein.


                                                       Respectfully Submitted,

                                                       STATE OF RHODE ISLAND,
                                                       DEPARTMENT OF CORRECTIONS; and
                                                       CORRECTIONAL OFFICER
                                                       PANERELLO, in their official capacity
                                                       By:

                                                       PETER F. NERONHA
                                                       ATTORNEY GENERAL

                                                        /s/ Justin J. Sullivan
                                                       Justin J. Sullivan (Bar No. 9770)
                                                       Kayla E. O’Rourke (Bar No. 9531)
                                                       Special Assistant Attorneys General
                                                       OFFICE OF THE ATTORNEY GENERAL
                                                       150 South Main St. Providence, RI 02903
                                                       Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                       Ext. 2007 | jjsullivan@riag.ri.gov
                                                       Ext. 2020 | korourke@riag.ri.gov




                                                  14
Case 1:17-cv-00598-WES-PAS Document 75-1 Filed 03/10/20 Page 15 of 15 PageID #: 354




                                   CERTIFICATE OF SERVICE

           I, the undersigned, hereby certify that a copy of the within document was filed via the ECF
   filing system on Tuesday, March 10, 2020 and that it is available for viewing and downloading. I
   further hereby certify that I mailed a copy of the foregoing document by United States mail,
   postage prepaid, on Tuesday, March 10, 2020 to:

   Allen J. Hanson (Inmate ID #129924)
   Adult Correctional Institute – Maximum Security
   P.O. Box 8273
   Cranston, RI 02920


                                                        /s/Justin J. Sullivan




                                                   15
